DETAILED ACTION

Response to Amendment 
The amendment of 24 December 2020 has been entered.  Claim 1 has been amended.  Claims 1-5 are pending in this application with claim 1 being independent claim.

The indicated allowability of claims 1-5 is withdrawn in view of the newly discovered reference(s) to Ishizuka et al. (US 10,464,040) and to the combination of Jakes et al. (US 2004/0056026) with Borgstadt (US 2010/0172202) and Schoengen et al. (US 4,269,805).  Rejections based on the newly cited reference(s) follow.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,464,040 to Ishizuka et al.   Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 although broader than patent claim 1 recites the same steps.
Claims 2-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,464,040 in light of Miotto et al. (US 2010/0212492).   The difference between the patent claim 1 and claim 2 is the recited limitation.   Miotto discloses in a fluid treatment method that an angle of inclination of a direction of flow of a liquid content towards horizontal is dependent on a viscosity of the liquid content, wherein highly viscous liquid content needs a steep slope and low viscosity liquid content needs a gentle slope for the liquid content flow (p. [0029]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the inclination angle of the reactor changed according to a state of the liquid content since it was known in the art that the angle of inclination of a direction of flow of a liquid content towards horizontal is dependent on the state “a viscosity” of the liquid content.
	As to the subject matter of claim 3, since it is known in the art that an increase of the liquid content’s temperature due to the irradiating will correspond to a decrease of the liquid content’s viscosity, the state would the recited temperature and viscosity as claimed.
	As to the subject matter of claim 4, since the viscosity of the liquid content is related to concentration of the liquid content, the angle of inclination is changed according to a type “concentration” of the liquid content.
	As to the subject matter of claim 5, since the viscosity of the liquid content is related to concentration “amount” of the liquid content, the angle of inclination is changed according to a concentration “amount” of the liquid content.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jakes 
et al. (US 2004/0056026) in view of Borgstadt (US 2010/0172202) and Schoengen et al. (US 4,269,805), all references cited by Applicant.   Jakes’ invention is directed to a method for heat treatment of raw materials.   Jakes discloses the method comprising preparing a chemical reaction apparatus 100 as shown in Fig. 1 which comprises the steps of 
providing a horizontal flow reactor 114 in a heating zone II which comprises two or more chambers 112, at least a cascade 124 with an opening through which a liquid  horizontally overflows from an upstream side to a downstream side, and an unfilled space being provided above the reactor, wherein the “cascade 124 or other suitable cascade overflow formed by, for example, by a suitable multi-level arrangement of … can overturn, mix or otherwise homogenize the melt flowing the cascade”;
generating microwaves with a microwave generator 118; and
transmitting the generated microwaves with at least one waveguide 128 to the unfilled space in the reactor,
wherein the method can be performed continuously from a preheating chamber to a storage chamber via the reactor with a batching device, the batching device is used to control or 
 	Jakes further discloses the apparatus further comprising a first chamber 102, wherein the first and second chambers can be positioned abutting each other within a suitable peripheral container (p. [0037]).   Although Jakes does not detail much of the two or more chambers in the heating zone II, however in view of Jakes’ teachings that the two or more chambers can be in the heating zone II and that the first and second chambers can be positioned abutting each other within the suitable peripheral container, it appears that Jakes’ teachings would lead one of ordinary skill in the art to the provision of two or more chambers in the heating zone that can be positioned abutting each other within a suitable peripheral container in absence of evidence to the contrary.   The differences between Jakes and claim 1 are the recited forming and inclining.
 Borgstadt teaches in a method of mixing a mixture the forming of two separate chambers from a single container 202 in addition to two separate chambers from two containers, and the overflow of the mixture from one separate chamber to the other over a weir (Figs. 3-4 and p. [0025] and [0044]). Schoengen teaches a chemical reaction apparatus in the form of a horizontally disposed reactor 1 made-up of several side-by-side reaction chambers separated from one another by partition plates 5, wherein a liquid can flow under the effect of gravity from one chamber to the next chamber, wherein a level of the liquid in each chamber is predetermined by a height of an overflow weir of the partition wall, and wherein the reactor can also be set up in an inclined position (Fig. 1a; and c. 4, l. 44 through c. 5, l. 2 and  c. 10, l. 25-50).   Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Jakes’ method such that the cascade on a top portion of a partition plate .

Claims 2-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jakes ‘026 as modified by Borgstadt ‘202 and Schoengen ‘805 as applied to claim 1 above, and further in light of Miotto ‘492.  The difference between the references as applied above and claim 2 is the recited limitation.   Miotto discloses in a fluid treatment method that an angle of inclination of a direction of flow of a liquid towards horizontal is dependent on a viscosity of the liquid, wherein highly viscous liquid needs a steep slope and low viscosity liquid needs a gentle slope for the liquid flow (p. [0029]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the inclination angle of the reactor changed .
	As to the subject matter of claim 3, since it is known in the art that an increase of the liquid’s temperature due to the irradiating will correspond to a decrease of the liquid’s viscosity, the state would the recited temperature and viscosity as claimed.
	As to the subject matter of claim 4, since the viscosity of the liquid is related to concentration of the liquid, the angle of inclination is changed according to a type “concentration” of the liquid.
	As to the subject matter of claim 5, since the viscosity of the liquid is related to concentration “amount” of the liquid, the angle of inclination is changed according to a concentration “amount” of the liquid.

Response to Arguments
Applicant's arguments filed 24 December 2020 have been fully considered but they are moot in view of the rejection grounds as set forth above.

Conclusion
Claims 1-5 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KISHOR MAYEKAR whose telephone number is (571)272-1339.  The examiner can normally be reached on M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 5712728521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KISHOR MAYEKAR/Primary Examiner, Art Unit 1795